The late William Budd caused life insurance policies upon his life in the sum of $100,000, to be made payable to Fidelity Union Trust Company as trustee. The declaration of trust required the trustee to pay from the principal of the trust fund "to Emma Perry, if in the employ of the donor at the time of his death, for a period of five years from and after the death of the donor the sum of $200 quarterly commencing from the date of the donor's death." The condition that Mrs. Perry be in the employ of Mr. Budd at the time of his death was fulfilled, but she outlived him less than five years. Does the right to the annuity survive?
An annuity with no specified duration, is limited to the life of the annuitant. Byrne v. Byrne, 123 N.J. Eq. 6; 124 N.J. Eq. 273.
But in the absence of an indication that the donor intended otherwise, an annuity for a term of years or for the life of another, does not cease with the death of the annuitant. The right to the annuity passes to his personal representative. 3C.J.S. 1378. Harrison v. Marden (Mass.), 10 N.E. Rep.
2d 109; 112 A.L.R. 577. The trustee will be directed to pay the remaining installments to Mrs. Perry's executrices.